

AMENDMENT TO AMENDED AND RESTATED EMPLOYEE OFFER LETTER
This Amendment (this “Amendment”) to the Amended and Restated Employee Offer
Letter dated February 25, 2014 (the “Agreement”), by and between ZELTIQ
Aesthetics, Inc. (“ZELTIQ”) and Carl Lamm (“Lamm”) is effective as of February
25, 2016.


WHEREAS, Lamm and ZELTIQ wish to modify various provisions of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, Lamm and ZELTIQ agree to the following:


1.
Effective January 1, 2016, the base salary in Section 2(a) of the Agreement is
hereby amended to $280,000.



2.
Effective February 25, 2016, the reference in Section 7(b)(iii) of the Agreement
to “three (3) months following any termination of your employment that is a
termination without Cause or Good Reason resignation that occurs prior to a
Change in Control” shall be amended to read “the earlier of (A) three (3) months
following any termination of your employment that is a termination without Cause
or a Good Reason resignation that occurs prior to a Change in Control or (B) the
expiration of the term of such equity award.”



3.
Effective February 25, 2016, Section 8 of the Agreement is hereby amended to add
the following subsection (e) at the end thereof:



Other. Your right to receive any installment payments will be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.  With
respect to reimbursements or in-kind benefits provided to you hereunder (or
otherwise) that are not exempt from Section 409A, the following rules shall
apply: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any one of your taxable years shall not affect the
expenses eligible for reimbursement, or in-kind benefit to be provided in any
other taxable year, (ii) in the case of any reimbursements of eligible expenses,
reimbursement shall be made on or before the last day of your taxable year
following the taxable year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.


Lamm’s employment with ZELTIQ continues to be “at-will,” meaning that either
Lamm or ZELTIQ will be entitled to terminate Lamm’s employment at any time, with
or without Cause, and with or without advance notice. Although Lamm’s job
duties, title, compensation and benefits, as well as ZELTIQ’s personnel policies
and procedures, may change from time to time, the “at will” nature of Lamm’s
employment may only be changed in an express written agreement signed by Lamm
and a duly authorized officer of ZELTIQ.
In the event of a conflict between the Agreement and this Amendment, the terms
of this Amendment shall govern. Capitalized terms not defined herein shall have
the meanings given to them in the Agreement. In all other respects the Agreement
shall remain in full force and effect.
This Amendment constitutes the complete, final and exclusive embodiment of the
entire agreement between Lamm and ZELTIQ with regard to the provisions contained
herein. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. This Amendment may not
be modified or amended except in a writing signed by both Lamm and a duly
authorized officer of ZELTIQ.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth above.


ZELTIQ Aesthetics, Inc.
Carl Lamm
Mark Foley
____________________________________
By
/s/ Carl Lamm
____________________________________
By
Mark J. Foley
__________________________________
Printed Name
 
President and CEO
____________________________________
Title




 





